Citation Nr: 0426120	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  99-22 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for a fungal infection 
of the feet, toes, and fingers, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel

INTRODUCTION

The veteran served on active duty from June 1992 to December 
1995.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1998 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been obtained or requested by the RO.

2.  The veteran's fungal infection of the feet, toes and 
fingers is manifested by redness, scaling, and excoriation of 
the feet with macerated interdigital areas and thickened, 
dystrophic, distal onychomycosis of his nails and some 
scaling and redness of his hands bilaterally.  The fungal 
infection covers approximately 5 percent of the veteran's 
body with 2 percent of exposed areas being his hands.

3.  The veteran's fungal infection of the feet, toes and 
fingers is not manifested by constant exudation or itching 
with extensive lesions or marked disfigurement.  The veteran 
has not been treated with systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
of 6 weeks or more in the past 12 months.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for the veteran's fungal infection of the feet, toes, and 
hands are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§ 4.118, Diagnostic Codes 7806, 7813 (2002 and 2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes that during the 
pendency of this appeal, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).  

The September 1999 Statement of the Case (SOC), and the 
September 2000, June 2001, March 2002, and July 2002 
Supplemental Statements of the Case (SSOCs) advised the 
veteran of the laws and regulations pertaining to his claim.  
These documents informed the veteran of the evidence of 
record and explained the reasons and bases for denial.  The 
veteran was specifically informed that his claim for an 
increased rating for his fungal infection of the feet, toes, 
and hands was being denied because the evidence did not show 
that the veteran's disability met the criteria for a higher 
rating.  The SOC and SSOCs made it clear to the veteran that 
in order to prevail on his claim, he would need to present 
evidence that his fungal infection of the feet, toes, and 
hands met the criteria for a higher rating.  The RO sent a 
letter dated in January 2002 and another in June 2003 that 
told the veteran about the VCAA and informed him what 
evidence the RO would obtain and what he needed to do.  The 
RO obtained service medical records, VA treatment records, 
and provided the veteran VA examinations in November 1998. 
August 2001 and June 2003.  The veteran has not indicated 
that there is any other evidence available and, in fact, the 
veteran stated in June 2003 that he had no further evidence 
to submit.  More than one year has passed since he was 
notified of what he needed to do for his claims to be 
granted.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

In the present case, a substantially complete application was 
received in April 1998 Thereafter, the claim was denied in a 
rating decision dated in May 1998.  The RO sent a letter 
related to the VCAA and the duty to assist to the veteran in 
January 2002.  This notification was well after the May 1998 
rating decision.  Only after this rating actions was 
promulgated did the AOJ provide notice to the claimant 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim. 

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.

The Court in Pelegrini acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.").

There is no basis in this case for concluding that harmful 
error occurs simply because the claimant received VCAA notice 
after an initial adverse adjudication.  Pursuant to the 
Board's decision to remand this claim for additional 
development, the RO did, in fact, conduct a de novo review of 
the claims.  See, SSOCs issued to the veteran in March and 
July 2002.  In reviewing AOJ determinations on appeal, the 
Board is required to review the evidence of record on a de 
novo basis and without providing any deference to the AOJ's 
decision.  As provided by 38 U.S.C.A. § 7104(a), all 
questions in a matter which under 38 U.S.C.A. § 511(a) are 
subject to decision by the Secretary shall be subject to one 
review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final 
decision on behalf of the Secretary with respect to claims 
for veterans benefits, it is entirely appropriate for the 
Board to consider whether the failure to provide a pre-AOJ 
initial adjudication constitutes harmless error, especially 
since an AOJ determination that is "affirmed" by the Board 
is subsumed by the appellate decision and becomes the single 
and sole decision of the Secretary in the matter under 
consideration.  See, 38 C.F.R. § 20.1104.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See, Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also, 
38 C.F.R. § 20.1102 (harmless error).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in January 2002 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See, Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also, 
38 C.F.R. § 20.1102 (harmless error).  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claim and that no additional assistance 
would aid in further developing his claim.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  The veteran has 
specifically stated that there is no additional evidence 
available.  When, as here, there is extensive factual 
development in a case, and there is no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating the claim, the VCAA does not require further 
assistance.  Wensch v. Principi, 15 Vet App 362 (2001); Dela 
Cruz; see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  


II.  Entitlement to increased evaluation for fungal infection 
with involvement of the feet, toes and hands

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2003).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2003); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
current level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003). 

The veteran has a skin rash on his feet, toes, and hands.  
The symptoms have varied over time and are sometimes worse 
and sometimes better.  The VA treatment notes from 1995 to 
2004 indicate that the veteran has been diagnosed with 
athlete's foot (tinea pedis) and onychomycosis at various 
times.  He has complained of itching, cracked, and painful 
feet and especially between his toes.  His feet and hands are 
dry and red.  He has been treated with Lamisil and with 
Nizoral cream with little effect.  The veteran has also 
complained of scaly plaques on his feet and hands.  A 
treatment note dated in January 2002 indicates that the 
veteran's fungal infection was treated with zeasorb powder, 
ammonium lactate lotion, ketoconzole cream, bacitracin 
ointment, and nystatin powder.  These appeared to have only a 
limited effectiveness treating his feet.

The veteran underwent a VA examination in November 1998.  The 
examiner diagnosed the veteran with chronic tinea pedis and 
onychomycosis.  The veteran has just completed a three-cycle 
course of Sporanox for his onychomycosis.  The veteran had 
mild scaliness and maceration between his toes, he also had 
some scaliness and thickening of the fold on his hand between 
the thumb and forefinger.  The nail disease appeared to be 
responding to treatment.

The veteran was provided another VA examination in August 
2001.  The examiner noted that the veteran's symptoms had not 
responded to any oral or topical antifungal medication on the 
hands and feet.  As of August 2001, the veteran's fungal 
infection was being treated with Nizoral cream, zeazorb 
powder, and Triamcinolone ointment.  On examination, the 
veteran's feet were red with scaling and excoriation on the 
lateral and medial sides.  The webs were macerated.  The 
veteran's hands were red and moist.  There was crusting 
visible on the lateral side and medial side of the feet.  The 
examiner noted there were no associated systemic or nervous 
manifestations.  The diagnosis was tinea pedis and 
dyshidrotic dermatitis of the hands and feet.

The veteran was provided a third VA examination in June 2003.  
The examiner noted the veteran has been suffering from 
recurrent chronic dermatophytosis of his feet, hands, and 
nails, beginning in 1992.  The examiner noted the veteran's 
history of treatment with various systemic and topical 
therapy without significant change.  The examiner stated that 
the veteran was taking inhalers and corticosteroid inhalers 
for a pulmonary problem, but was not taking any other 
systemic medications or systemic corticosteroids or 
immunosuppressive agents.  Over the previous 12 months he has 
been treated with topical Nizoral and topical powers and had 
an incomplete course of Lamisil prescribed that was 
discontinued because of an episode of depression.  The 
veteran complained of pruritus and rarely pain of his feet 
bilaterally that causes him to excoriate his skin.  On 
examination the veteran had erythema, scaling, and macerated 
interdigital areas of both feet.  He had thickened, 
dystrophic, distal onycholysis of his nails, and some scaling 
and redness of his hands bilaterally.  The percentage of the 
veteran's entire body that is affected by his fungal 
infection is 5%, and the exposed area of his hands is 2%.  
There was no scarring or disfigurement related to his 
condition.  The impression was dermatophytosis of his hands, 
feet, and nails which are of moderate severity.

The Board notes that during the pendency of this appeal, the 
regulations relating to skin disabilities were amended 
effective August 30, 2002.  See, 67 FR 49,596 (July 31, 
2002).  In keeping with VA practice and appropriate 
precedent, the rating agency should apply the version of the 
regulation that is most favorable to the veteran, since the 
regulations changed during the pendency of his appeal.  See, 
VAOPGCPREC 7-03 (2003).

Under both the old and new regulations, dermatophytosis, or 
tinea pedis are rated as dermatitis or eczema.  38 C.F.R. 
§ 7813 (2002 and 2003).  The old rating criteria for skin 
diseases such as eczema provided a 0 percent rating if there 
was slight, if any, exfoliation, exudation, or itching, if on 
an nonexposed surface or small area.  A 10 percent rating was 
warranted if there was exfoliation, exudation, or itching, if 
involving an exposed surface or extensive area.  A 30 percent 
rating was warranted eczema if there was constant exudation 
or itching with extensive lesions or marked disfigurement.  
The highest rating, of 50 percent, was warranted if there was 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations or exceptionally repugnant.  
38 C.F.R. § 4.11, DC 7806 (2002).

The Board finds that a rating in excess of 10 percent is not 
warranted under the old rating criteria.  There is no 
evidence of constant exudation with extensive lesions or 
marked disfigurement.  There is also no evidence of 
ulceration or extensive exfoliation or crusting and systemic 
or nervous manifestations.  Nor is the veteran's fungal 
infection of the feet, toes, and hands exceptionally 
repugnant.  The veteran suffers from itching, excoriation, 
scaliness, and some crusting, but overall the Board 


finds that the veteran's symptoms do not rise to the level 
required for a 30 percent or higher rating under the old 
rating criteria.  38 C.F.R. § 4.11, DC 7806 (2002).

The new rating criteria for eczema provide a 0 percent rating 
for skin disabilities that affects less than 5 percent of the 
entire body or less than 5 percent of exposed areas and no 
more than topical therapy required during the past 12-month 
period.  A 10 percent rating is warranted if at least 5 
percent but less than 20 percent of the entire body or at 
least 5 percent but less than 20 percent of exposed areas 
affected; or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than 6 weeks during the past 12-
month period.  A 30 percent rating is warranted under the new 
criteria if the eczema affects 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas affected; or 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of 6 
weeks or more, but not constantly, during the past 12 month 
period.  Lastly, a 60 percent rating is warranted under the 
new criteria if more than 40 percent of the entire body or 
more than 40 percent of exposed areas are affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  38 C.F.R. § 4.118, DC 7806 
(2003).

Applying the new criteria, the Board finds that a rating in 
excess of 10 percent is not warranted for the veteran's skin 
diseases.  The veteran's hands and feet are the only part of 
his body affected which is approximately 5 percent of his 
total body area and only 2% of his exposed body area.  In 
addition, while the veteran has been treated with oral 
medications on occasion, the June 2003 VA examination reveals 
that he was not then being treated with any corticosteroid or 
other immunosuppressive drug for his fungal infection.  There 
is no evidence that the veteran has been treated with 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a duration of greater than 6 
weeks over the past 12 months.  Therefore, a rating in excess 
of 10 percent is not warranted under the revised rating 
criteria for skin disease.  38 C.F.R. § 4.118, DC 7806 
(2003).



The RO has not expressly considered referral of the case to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The criterion 
for such an award is a finding that the case presents an 
exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence does not suggest that the 
veteran's fungal infection of the feet, toes, and hands has 
caused marked employment interference or requires frequent 
medical treatment.  There is no evidence suggesting that the 
veteran has been hospitalized specifically for that condition 
or that it has prevented him from working or significantly 
interfered with work.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further 
action.  VAOPGCPREC. 6-96 (1996).

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they have been raised by the 
veteran.  In this case, the Board finds no provision upon 
which to assign a rating in excess of 10 percent for the 
veteran's fungal infection of the feet, toes, and hands. 

ORDER

Entitlement to an increased evaluation for a fungal infection 
of the feet, toes, and hands, currently rated as 10 percent 
disabling, is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



